Johnson, J.
(dissenting) — I disagree with the majority’s opinion because it fails to recognize the discretionary nature of CR 60(a) and will restrict the ability of trial courts to fully resolve disputes and preserve judicial resources. The majority’s analysis falls short because it: (1) fails to review the entire record; (2) reaches inconsistent results regarding two necessarily related corrections; (3) throws the parties back into a dispute; and (4) substitutes its judgment for a discretionary trial court decision. The amended judgment in this case is entirely consistent with the purposes embodied in CR 60. I would find that the trial court’s actions were appropriate.
The proper focus of a CR 60(a) analysis is on the trial court’s motive in exercising its discretionary authority under the rule. That is, CR 60 allows trial courts to modify their judgments when their intent is not fully carried out in the original judgment. A reviewing court should not second guess a trial court’s discretionary decision, and substitute its intent for that of the trial court. Because the trial court in this case was correcting a judgment that did not give effect to its intent in fashioning the original judgment, I would affirm the amended judgment of the trial court.
*331Importantly, the trial court in this case fashioned an equitable remedy intended to completely resolve the dispute between the parties. See Eichorn v. Lunn, 63 Wn App. 73, 80, 816 P.2d 1226 (1991) (goal of court sitting in equity is to completely resolve the dispute before it). The record indicates the trial court’s intention in this case was to fashion this equitable remedy by enjoining the complained of encroachments in part, compensating the Plaintiffs in part, and allowing the Defendants to continue to operate their apartment complex. The trial court’s amendments to the judgment in this case served the limited purpose of ensuring the dispute between these parties would be resolved.
To this end, the trial court exercised its discretionary authority under CR 60(a) to amend its original judgment. CR 60(a) provides trial courts a framework for exercising their authority to modify judgments to reflect their intent. The rule allows trial courts to correct "[c]lerical mistakes . . . arising from oversight or omission . . . .” CR 60(a).
In order to determine whether a purported error is "clerical” and whether CR 60(a) applies, the majority relies on a line of Court of Appeals cases which classifies errors as either clerical or judicial, depending upon whether or not there is support in the record for the amended judgment. Majority at 326.
While I agree CR 60(a) requires distinguishing between clerical and other types of errors, I do not find this analysis particularly helpful in determining whether a trial court abuses its discretion by modifying a judgment under CR 60(a). A more helpful analysis begins with understanding what CR 60(a) does and does not allow. CR 60(a) does not allow a trial court to correct what it intentionally did, but it does allow the trial court to correct a judgment which, through oversight or omission, does not reflect the court’s original intent. This principle is clearly articulated in federal decisions interpreting the analogous federal provision, Fed. R. Civ. P. 60(a).
The basic distinction between "clerical mistakes” and *332mistakes that cannot be corrected pursuant to Rule 60(a) is that the former consist of "blunders in execution” whereas the latter consist of instances where the court changes its mind, either because it made a legal or factual mistake in making its original determination, or because on second thought it has decided to exercise its discretion in a manner different from the way it was exercised in the original determination.
Blanton v. Anzalone, 813 F.2d 1574, 1577 n.2 (9th Cir. 1987). See also American Fed’n of Grain Millers, Local 24 v. Cargill, Inc., 15 F.3d 726, 728 (7th Cir. 1994) (distinguishing "between changes that implement the result intended by the court at the time the order was entered and changes that alter the original meaning to correct a legal or factual error”) (quoting Wesco Prods. Co. v. Alloy Auto. Co., 880 F.2d 981, 984 (7th Cir. 1989)). A judge may use CR 60(a) to make a judgment reflect the actual intentions of the court, plus necessary implications. Jones & Guerrero Co. v. Sealift Pac., 650 F.2d 1072, 1074 (9th Cir. 1981). An important point to remember in applying this rule is modification of a judgment is an act squarely within the discretion of the trial court. O’Bryan v. American Inv. & Improvement Co., 50 Wash. 371, 374, 97 P. 241 (1908); see also In re the Marriage of Tang, 57 Wn. App. 648, 653, 789 P.2d 118 (1990) (applying CR 60(b)).
The majority, in its review of the record, finds "there is nothing in the record of the trial court to support the contention that the trial court unintentionally failed to put in the judgment a provision regarding access over Presidential’s property for emergency vehicles.” Majority at 326-327. The majority goes on to state "there is much in the record indicating that the trial court harbored the opposite intention.” Majority at 327. However, the majority limits its review of the record to the trial court’s oral decision and the original written judgment, and fails to search the complete record. By looking at the testimony offered at trial, the trial court’s amendment was not only proper, it was required.
*333At trial, the three witnesses who gave live testimony (Mr. Piha (Plaintiff), Mr. Yeakel and Mr. Barrett (Defendants)) all discussed the emergency fire access. Report of Proceedings at 20, 68, 156, 167, 192, 212. The common thread in each of these witnesses’ testimony was that emergency vehicle access is required by the fire department for the Defendants’ apartment complex to operate. Whether or not the emergency vehicle access issue was "directly in dispute” is not important. What is important is the fact the trial court had before it considerable testimony acknowledging that emergency vehicle access is required to operate the apartments. In fashioning the equitable remedy, the trial court was aware that emergency vehicle access was required. The trial court’s judgment, the equitable payment of $22,500, makes no sense if the apartment complex is not able to operate. The amendment to the judgment was consistent with the trial court’s original intent.
On the other hand, nothing in the record supports the plaintiffs’ contention, and the majority’s finding, that the trial court changed its mind based on a legal or factual mistake. Rather, the trial court acted squarely within its discretion by recognizing that the equitable remedy it entered did not give full effect to its intent to fully resolve the controversy.
Further support for this reading of the record is found in statements made by the trial court in amending the original judgment. In applying CR 60(a), reviewing courts recognize that a trial court’s own subsequent statements of intent are material when reviewing relief granted under CR 60(a). In re Jee, 799 F.2d 532, 535 (9th Cir. 1986), cert. denied, 481 U.S. 1015 (1987); In re Marriage of Getz, 57 Wn. App. 602, 604-05, 789 P.2d 331 (1990). In this case, the trial judge made the following statements at the hearing on presentation of the amended judgment:
[T]he court was sitting in equity, and it seems to me that the findings, facts, conclusions of law and judgment simply did not clearly state the Court’s intent.
*334[M]y intent in fashioning [an] equitable remedy was really to permit them to have the kind of use as relates to these encroachments with the payment of money.
The only encroachments really that were significantly litigated related to the ingress and egress of the 18 or 16 units. The fire ingress and egress, the southern access was in my judgment basically a de minimis kind of impact on Presidential Estates, as well as putting an easement underground out to the street when you disconnected the storm drainage system.
So the decision and findings of fact really did not clearly encompass my intent in exercising equitable powers in trying to fashion [an] equitable remedy which was offered in part by Presidential Estates, but the Court also independently tried to fashion a remedy.
Clerk’s Papers at 276-78. Furthermore, no evidence exists in the record, nor has Plaintiffs’ counsel made any persuasive allegation, that the amended judgment will have an adverse effect on Presidential Estates. See O’Bryan, 50 Wash. at 374.
If the majority’s review of the record on the fire access issue constitutes the proper scope of review, then, to be consistent, the majority would have to reverse the amendment allowing for the storm drain easement because it too is not specifically mentioned or allowed by the oral decision or original written judgment. But the majority does the opposite and finds support for the storm drain amendment by delving deeper into the record and finding that the word "through” contained in the stipulated easement authorizes the storm drain hook-up. I agree entirely with this approach. I wish the majority had made a similar in-depth examination of the record with regard to emergency vehicle access. Such an in-depth examination (as demonstrated above) provides ample support for the trial court’s amendment. The majority’s failure to consistently examine the record and apply the rule results in an inconsis*335tent decision, allowing one correction but not another. Based on the dispute between these parties and the record, both corrections are required to give effect to the intent of the trial court in fashioning an equitable remedy that completely resolves this case.
The majority’s decision leaves the parties guessing as to where they now stand. By allowing the storm drain easement, the majority appears to agree that the judgment was intended to allow the Defendants to operate their apartment complex. However, the denial of the emergency vehicle access easement raises questions as to what additional actions the Defendants must now pursue in order to effectuate that intent. Options may include filing new motions, a new lawsuit, negotiations, or tearing down part or all of the apartment complex. The trial court, however, properly sought to resolve all of these remaining issues in handing down its equitable remedy. The majority’s inconsistent decision creates needless uncertainty in both parties and fails to completely resolve their dispute.
This uncertainty results from the majority’s substituting its version of the trial court’s intent for the trial court’s own intent. The best evidence of a trial court’s intent is its own statements articulating that intent. Unless the record contains absolutely nothing to support the trial court’s statements of its own intent, a reviewing court should not substitute its reading of intent. "While our job is to provide guidance to trial courts, we should not second guess their discretionary decisions, substituting their judgment with our own, when the trial judge is in the best position to fully understand the panoply of factors contributing to any single decision.
Based on the testimony at trial, the court’s statements in fashioning its equitable remedy, and the court’s subsequent statements of intent, the trial court acted properly under CR 60(a) by correcting and clarifying an omission from its original judgment. Therefore, I dissent.
*336Durham, C.J., and Smith and Talmadge, JJ., concur with Johnson, J.
Reconsideration denied September 25, 1996.